 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonmouth Medical Center and Hospital Profession-als and Allied Employees of New Jersey, Petition-er. Case 22-RC-7125January 20, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to the terms of a Stipulation for Certifica-tion Upon Consent Election approved by the Re-gional Director for Region 22 on May 2, 1977, anelection by secret ballot was conducted on June 16,1977, under the Regional Director's direction andsupervision among employees in the stipulated unit,which was comprised of two voting groups.' At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that, ofapproximately 320 eligible voters in Voting Group A,284 cast valid ballots, of which 148 were for and 136were against the Petitioner. Four ballots were chal-lenged, a number insufficient to affect the results ofthe election.2Thereafter, the Employer timely filedthree objections to conduct affecting the results ofthe election with regard to Voting Group A.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation,and, on August 12, 1977, issued and duly served onthe parties his Report on Objections. His reportrecommended that the Employer's Objections 2 and3 be overruled. However, with regard to Objection 1,which alleged in effect that the Petitioner improperlyinvolved the Board and its processes, the RegionalDirector recommended that said objection be sus-tained in part and overruled in part. Thereafter, boththe Petitioner and Employer filed timely exceptionsand supporting briefs.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.l Voting Group A consisted of all full-time and regular part-timeregistered nurses and graduate nurses. Voting Group B comprised all full-time and regularpart-time technical employees.2 In Voting Group B, a majority of valid ballots cast by eligible voterswere not cast for the Petitioner. On July 11, 1977, the Regional Directorissued a Certification of Results of Election in Voting Group B.3 The Employer also filed a letter with the Board, which has been dulyconsidered.234 NLRB No. 503. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time registerednurses and graduate nurses employed by theEmployer at its Long Branch, New Jersey, medi-cal facilities, including clinical nurse specialists,epidemiologist, IV nurses, nurse anesthetist, hometraining nurses-renal dialysis, and charge nurses(except charge nurse in anesthesiology, cardiac-catheterization and radiology), but excludinghead nurses, assistant head nurses, charge nursein anesthesiology, cardiac-catheterization and ra-diology, administrative assistants, staff develop-ment coordinators, patient services coordinators,HIS coordinator, utilization review coordinators,coordinator of medical audit, coordinator-hyper-tension, assistant director perinatal education,clinical research assistants, coordinator-consumereducation, nursing care coordinators, operatingroom supervisor, and all other professional em-ployees, technical employees, service and mainte-nance employees, office and laboratory clericalemployees, guards and supervisors as defined inthe Act, and all other employees.5. The Board has considered the Regional Direc-tor's report, the exceptions thereto, and the parties'briefs and filings, and hereby adopts the RegionalDirector's findings, conclusions, and recommenda-tions4only to the extent consistent herewith.In Objection 1, the Employer contends that the"Petitioner misused and abused the National LaborRelations Board's processes to secure a partisanadvantage [by] represent[ing] to unit employees thatthe National Labor Relations Board endorsed Peti-tioner in the election" among the employees inVoting Group A. In support thereof, the Employersubmitted six of the Petitioner's campaign leafletsand pamphlets as exhibits (lettered A through F anddescribed below). The Regional Director concludedthat Exhibits A and B were not objectionable butthat Exhibits C, D, E, and F were. The Employer4 The Employer's exceptions relate in part to the Regional Director'srecommendation that Objections 2 and 3 be overruled We find no merit inthe Employer's exceptions regarding those objections. Accordingly, weadopt the Regional Director's recommendation that those objections beoverruled.328 MONMOUTH MEDICAL CENTERexcepted to the Regional Director's conclusionsregarding Exhibits A and B, and the Petitionerexcepted likewise with respect to Exhibits C, D, E,and F.In its recent decision in Shopping Kart FoodMarket, Inc.,5the Board6reaffirmed its concernregarding the potential for abuse of the Board'sprocesses by parties during an election campaign.The Board stated:...Board intervention [by setting aside anelection ] will continue to occur in instances wherea party has engaged in such deceptive campaignpractices as improperly involving the Board and itsprocesses ... .The first and predominant type of involvement of theBoard and its processes which the Board has foundobjectionable is the reproduction and alteration of anofficial Board election ballot.8In one such case,Allied Electric Products, Inc.,9the Board stated that itmust preserve "an atmosphere of impartiality" inelections that it conducts. The Board then set forththe following policy to which it has continued toadhere:The Board particularly looks with disfavor uponany attempt to misuse its processes to securepartisan advantage, and especially ...believe[s]that no participant in a Board election should bepermitted to suggest either directly or indirectly tothe voters that this Government Agency endorsesa particular choice.10In light of this general policy and its reaffirmance inShopping Kart, we now examine each of the allegedobjectionable campaign materials.Exhibit A is a pamphlet prepared by the Boardwhich contains information for voters in Boardelections. During May 1977,11 approximately 1month before the election, the Petitioner distributedto the employees several of these pamphlets uponwhich the Petitioner marked in hand-printing and5 228 NLRB 1311 (1977).6 Chairman Fanning and Member Jenkins dissented in part on othergrounds.Id. at 1313 (emphasis supplied).' See Allied Electric Products, Inc., 109 NLRB 1270 (1954). See alsoCertain-Teed Products Corporation, 173 NLRB 229 (1968); Custom Moldersof P. R. and Shaw-Harrison Corporation, 121 NLRB 1007, 1009 (1958). Cf.Triangle Super Dollar Market, 225 NLRB 403 (1976); Associated LernerShops ofAmerica, Inc., 207 NLRB 348 (1973).o Supra at fn. 8.'o Id. at 1271-72. The Board has also found other types of electionconduct to improperly involve the Board and its processes. See cases citedinfra at fns. 14, 16, and 17, as well as Mallory Capacitor Company. a DivisionofP. R. Mallory& Co., Inc., 161 NLRB 1510(1966).n' All dates herein are in 1977.12 199 NLRB 459(1972).13 Id. at 459.ink the following comments on the top of the frontpage:Vote Yes June 16MMC Auditorium4-9:30, 10:30-1, 2-8.The Regional Director found that the Petitioner'shand-printing of comments on Exhibit A did notconstitute objectionable conduct. Consistent with theBoard's decision in A. Brandt Company, Inc.,12theRegional Director found that the comments "couldnot reasonably be construed by the employees aspart of the [Board's publication] but were readilyidentifiable by them as partisan comment emanatingfrom the ...Petitioner ...in relation to theelection campaign." 13Moreover, the Regional Direc-tor noted that the Petitioner mitigated any possiblemisleading impact of the comments on Exhibit A bysubsequently mailing unmarked copies of the pam-phlet, unaccompanied by any partisan campaignmaterial, to most of the employees in Voting GroupA several weeks prior to the election.We agree with the Regional Director's conclusionthat the opinion in A. Brandt Co. controls ourdecision herein regarding Exhibit A. Although we donot condone the use of Board-published pamphlets,guides, or documents as a vehicle to disseminatepartisan campaign statements,14we do not view thePetitioner's comments herein to have "suggest[ed]either directly or indirectly to the voters that [theBoard] endorses a particular choice." 15Accordingly,we conclude that Exhibit A did not improperlyinvolve the Board or its processes. However, theBoard will continue to closely scrutinize a party'spartisan use of Board documents, whether of aformal or merely informational nature, and will setaside an election where a party fails to disassociateadequately its own partisan remarks from the con-tents prepared by the Board.16Exhibit B is a letter mailed to employees in VotingGroup A about a week prior to the election. The14 See Thiokol Cthemical Corporation, Hall-Way Piant, 202 NLRB 434(1973). In that case, the Board stated that it "should not and cannot allow itsofficial documents [referring in that case to a Board publication entitled "ALayman's Guide to Basic Labor Law Under the National Labor RelationsAct" I which are designed to provide complete and unbiased information toemployees, employers, and the public to be appropriated by any party in apartisan manner." Id at 434. However, the Board did not base its decisionin Thiokol to set the election aside solely on the use of the guide for partisanpurposes. Rather, "the gravamen of the Employer's objectionable conduct..was that it chose to reprint the outdated 1962 document rather than the1970 document which accurately expresses the current state of the law as toreemployment rights of economic strikers," (id) an issue inserted into thecampaign by the employer. Member Penello, however, does not find itnecessary to rely on this case in reaching his conclusions herein.i5 Allied Electric Products, Inc., supra at 1272.is See J. Ray McDermott & Co., Inc., 215 NLRB 570 (1974), where theBoard found objectionable a union's distribution of a reprinted official(Continued)329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer objected to certain portions of the letterwhich referred to an upcoming hearing regarding anunfair labor practice complaint issued by the Boardagainst the Employer. The letter stated in part:On June 13th, there will be a hearing at theNational Labor Relations Board regarding theunfair labor practices charged against the hospitalby members of your Steering Committee. TheNLRB conducts such hearings only after investi-gation and rendering merit to such charges. [Em-phasis supplied.]The Employer contends that the words "renderingmerit to such charges" misstated the Board's proce-dures regarding the standard upon which the Boardmust rely in issuing a complaint, and, therefore,improperly involved the Board and its processes.The Regional Director found that Exhibit B wasnot objectionable. He noted that, technically, acomplaint is issued by the General Counsel on thebasis of reasonable cause to believe that an unfairlabor practice has been committed. The Board doesnot find merit unless the General Counsel, at ahearing, establishes by a preponderance of theevidence that the Act has been violated. However,the Regional Director concluded that the portions ofExhibit B to which the Employer objected were, "atmost, inartfully drafted, [and] not the type ofmisstatements of Board procedures which would somislead the voters ...as to warrant setting theelection aside." Moreover, the Regional Directorstated, the Petitioner's statement contained the words"charges" and "hearings," thereby mitigating anypossible misleading implication that the Board hadalready found merit in the unfair labor practicecomplaint.We agree with the Regional Director's recommen-dation to overrule Objection 1 with respect to ExhibitB. Unlike the Board's decision in Dubie-Clark Co.,Incorporated, 17the Petitioner did not substantially orpatently mischaracterize Board documents or pro-ceedings for partisan election purposes.18Rather, asthe Regional Director concluded, the Petitionermerely "inartfully drafted" its comments regardingthe pending unfair labor practice complaint againstthe Employer which could not have reasonably hadan impact on the election.'9Thus, we conclude thattelegram from a Regional Director in which the union inserted a partisanmessage immediately above the Regional Director's signed name. See alsoRebmar, Inc., 173 NLRB 1434 (1968) (Member Jenkins dissenting), wherethe union distributed a handbill on the front of which it reprinted a Boardelection notice and on the reverse side printed, inter alia, an explanation of aunion's function. The majority of the Board in Rebmoar set the election asidebecause the handbill "may [have been ) interpreted by the employees as anendorsement by the Board of one of the parties to the election ...." Id. at1434.IT 209 NLRB 217 (1974). See also Jobbers Warehouse Service, Inc., 210NLRB 1038 (1974).Exhibit B did not improperly involve the Board andits processes.Exhibit C is a letter mailed by the Petitioner toemployees in Voting Group A in late March,approximately 8 weeks before the election. In partic-ular, the Employer objects to portions of twoparagraphs which state:CAN THEY MAKE IT ROUGH ON ME IF ISHOW INTEREST IN A UNION?No! ...The hospital would be risking anunfair labor practice charge if they took suchreckless action [as discriminating against employ-ees because of union activities ].WHAT CAN HAPPEN TO THOSE WHOCOMMIT AN UNFAIR LABOR PRACTICE?The law provides that those who commit suchviolations of the Labor Act can be fined up to$5000.00 and possibly imprisoned up to one year,or both.The Petitioner has obviously misstated the law.Board remedies are remedial in nature only, and notpunitive.20The Employer contends that these portions ofExhibit C, when eventually considered by its employ-ees in light of the unfair labor practice complaintwhich the Board issued against the Employer ap-proximately 3 weeks prior to the election, created thefalse impression in the minds of the employees thatthe Employer's agents were charged with and couldpossibly be found guilty of criminal conduct. TheRegional Director agreed and concluded that thePetitioner improperly injected the Board and itsprocesses into its campaign.The Petitioner excepted to the Regional Director'sconclusion regarding Exhibit C, contending that sucha result does not contravene the policy set forth inAllied Electric Products, supra, and its progeny. Wefind merit in Petitioner's exceptions. Statementsregarding prescribed sanctions against a violator ofthe Act (whether accurate or not) do not involve theBoard or its processes. Rather, as a general rule, weshall continue to apply the Allied Electric Products18 See Applegate Lane, Inc., d/b/a Silver Lane Pavillion ConvalescentHome, 230 NLRB 73 (1977). Member Penello agrees with his colleagues thatthe Petitioner's comments regarding the unfair labor practice complaint arenot objectionable. However, in reaching his result, he does not rely onDubie-Clark or Jobber's Warehouse, cases in which he dissented.Is See Howard Manufacturing Company, Inc., 219 NLRB 638 (1975).20 Republic Steel Corporation v. N.LRB., 311 U.S. 7, 10-12 (1940);Heckl, Inc., 191 NLRB 886, 889 (1971). It appears that Petitioner mistakenlyreferred to the criminal sanctions in Sec. 12 of the Act which are applicablenot to unfair labor practices but to willful interference with an agent of theBoard in the performance of his duties.330 MONMOUTH MEDICAL CENTERdoctrine only in situations where the Board's neutral-ity is put in issue21or where a Board document orproceeding is involved.22Neither situation is presentwith respect to Exhibit C. Moreover, we do notbelieve that that exhibit could have reasonably hadan impact on the election.Exhibit D is a handbill which the Petitionercirculated to the employees prior to the election. TheEmployer objected to two paragraphs containedtherein which state:Something to think about: The attorneys andagent of the National Labor Relations Board, towhom the hospital and the employees are subjectto regarding collective bargaining, ARE UNION-IZED themselves. These people, who are privy tomore information than anyone else regardingunions have chosen to unionize years ago.When the experts have chosen this particularmethod, can it really be the wrong one?The Employer contends that Exhibit D injected theBoard into the campaign and misled the employeesinto believing that the Board favored the Petitioner.The Regional Director concluded that the above-quoted portions of Exhibit D, although not totallyaccurate, did not affirmatively state either directly orindirectly that the Board favored the Petitioner.However, he concluded that Exhibit D improperlyplaced the Board in a partisan position when viewedin light of the Petitioner's statements contained inExhibits E and F. Thus, in order to properly considerthe Regional Director's conclusions regarding Exhib-it D, we shall first consider the two remainingexhibits.Exhibit E is also a letter which was mailed to theemployees on May i, about 7 weeks before theelection. The thrust of the letter was that theEmployer had misled the employees on severalcampaign issues, such as benefits, union dues, proba-bility of strikes, and internal union affairs. A portionof the final paragraph stated:When something you hear from the anti-unionpeople contradicts what union organizers havetold you, there is an easy way to find out who istelling the truth. Just call the Officer of the Day atthe National Labor Relations Board at 645-2100.Exhibit F is another letter mailed by the Petitioneron or about May 20, 4 weeks prior to the election.The letter stated in part:If you doubt in any way information given youby the [hospital] administration or by a represen-21 See, e.g., J. Ray McDermott & Co., Inc.. supra.22 See, e.g.. Thiokol Chemical Corporation, supra, Mallory CapacitorCompany, supra.tative of the union, we urge you to call theNational Labor Relations Board at 645-2100 toverify what you've been told.The Regional Director first noted that one of theroles of the Board's Officer-of-the-Day is to answerthe public's questions as to representation and unfairlabor practice matters within the scope of the Act.The Officer-of-the-Day, however, does not have theauthority or expertise to give information to thepublic on subjects such as a particular union's duesor internal affairs, or whether representation by aunion can result in greater benefits to certainemployees than if they remained unrepresented.Thus, the Regional Director stated, it would be anabuse of the Board's role as a neutral party tocomment on the veracity of the campaign statementsof either party.The Regional Director concluded that, by mailingthese two exhibits, the Petitioner improperly injectedthe Board into the election campaign and suggestedthat the Board would respond to the employees'questions in a manner favorable to the Petitioner. Wedisagree.While it is true that the Board's agents, includingits Officers-of-the-Day, will not answer questionsregarding factual matters at issue in an electioncampaign, the Board, by its very nature, is a thirdparty to an election and is inextricably involvedtherein. Therefore, it is not objectionable for eitherparty to an election to refer employees to the Boardfor answers to their questions. Nor does referral tothe Board become objectionable simply because theBoard, in order to retain its neutrality, must refuse toanswer a question regarding local issues in a cam-paign. Thus, we find that the Petitioner neithercreated the impression that the Board favored thePetitioner in the election23nor disturbed the "atmo-sphere of impartiality." Additionally, we also notethat no Board document or proceeding was involved.In these circumstances, we conclude that the Peti-tioner did not improperly involve the Board bydistribution of Exhibits E and F.Finally, we return to our consideration of ExhibitD. The Regional Director concluded that, whenviewed in light of Exhibits E and F, the Petitioner'scomments regarding unionization of Board attorneysimproperly placed the Board in a partisan position.However, in light of our findings above regardingExhibits E and F, and the fact that, as a matter ofpublic record, the Board's attorneys (other thansupervisors) are in fact represented by a labororganization, we also find that Exhibit D neitherplaced the Board in a partisan position nor disturbed23 See Skaggs Drug Centers, Inc., 197 NLRB 1240, 1247-4 (1972).331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election's "atmosphere of impartiality." In thesecircumstances, we conclude that said exhibit did notimproperly involve the Board in the election cam-paign.Accordingly, we overrule the Employer's ObjectionI in its entirety and shall issue the followingcertification.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Hospital Professionals andAllied Employees of New Jersey, and that, pursuantto Section 9(a) of the National Labor Relations Act,as amended, the said labor organization is theexclusive representative of all employees in the unitfound appropriate herein for the purposes of collec-tive bargaining with respect to rates of pay, wages,hours of employment, and other conditions ofemployment.MEMBER MURPHY, dissenting in part:Contrary to my colleagues, I would find in agree-ment with the Regional Director and substantiallyfor the reason he gives in his report that thePetitioner-through the distribution of certain hand-bills and letters attached to the Regional Director'sreport as Exhibits D, E, and F-improperly sought toplace the Board in a partisan position with respect tothe election and thereby engaged in objectionableconduct requiring that the election among the profes-sional employees be set aside.24The language objected to is quoted in full in themajority decision, and very briefly it involved theUnion's drawing employee attention to the fact thatBoard lawyers and agents-"the experts"-have"selected union representation for themselves" (Exh.D) and its directing employees to call the Board24 The Regional Director also found merit in the Employer's objectionsto the extent they relate to the Union's misstatement that persons whocommit unfair labor practices are subject to certain criminal penalties underthe Act. I agree with my colleagues' reversal of the Regional Director onthat point for, in agreement with the Petitioner, I cannot see how or why theparticular misstatement here involved would affect the election results.when faced with antiunion claims contradicting whatthe Union has told them (Exhs. E and F). Clearly,through the disputed language the Petitioner wasseeking to bring the Board into the election proceed-ing in a manner wholly unrelated to the Board'sstatutory functions in conducting an election and inprotecting employee rights under the Act.Contrary to the position taken by the majority, it isobvious that the Union through the disputed lan-guage was stating, in an unambiguous manner, thatthe Board "through its unionized attorneys andagents" is prounion and that what the Union tells theemployees "must be true because the Board willverify" its statements. That the Board will not do sois hardly relevant, for it is the likely impact onemployees of the Petitioner's misleading campaignpropaganda involving this Board that is of concernhere. The impact remains unaffected by the truthunless the unrealistic assumption is made that asubstantial number of employees will call the Boardand learn the truth-i.e., that the Board will not getinvolved in partisan matters. But even if the employ-ees did look behind such campaign propaganda, thatwould not justify or render innocuous the Petitioner'sgratuitous and improper attempt to make the em-ployees believe this Board is not impartial.Consequently, as such statements would tend tomislead employees with respect to the Board's fairand impartial role in an election procedure and as ameans of discouraging such attempts to compromisethe Board's impartiality, I would, as I have statedabove, adopt the Regional Director's conclusion thatthe language in issue constituted objectionable con-duct 25and would therefore set aside the election heldon June 16, 1977, among the professional employees.I would schedule a new election as soon as possible.25 Compare Formco, Inc., 233 NLRB No. 5 (1977), where the Boardstated: "Our concern is with the protection of our own processes, lest anyvoter be left with the impression that this Board is biased in favor of anyparty in an election. We are unwilling to condone any campaign statementwhich even implies such bias."332